Case 2:21-cv-00082-JRG Document 9 Filed 03/22/21 Page 1 of 2 PageID #: 26




 3/10/21
             Case 2:21-cv-00082-JRG Document 9 Filed 03/22/21 Page 2 of 2 PageID #: 27

                                                         AFFIDAVIT OF SERVICE

                                              UNITED STATES DISTRICT COURT
                                                   Eastern District of Texas

Case Number: 2:21-CV-00082-JRG

Plaintiff:
Longhorn HD LLC
vs.


Defendant:
OnePlus Technology (Shenzhen) Co., LTD.

For:
Fabricant LLP
411 Theodore Fremd Rd.
Suite 206
South Rye, NY 10580

Received by Inter County Judicial Services LLC on the 18th day of March, 2021 at 11:01 am to be served on OneFIus Technology
(Shenzhen) Co., LTD. by serving the Texas Secretary of State, 1019 Brazos, Austin, Travis County, TX 78701.

I, Mike Techow, being duly sworn, depose and say that on the 18th day of March, 2021 at 3:30 pm, I:

served a CORPORATION by delivering a true copy of the 2 copies - Summons in a Civil Action and Complaint for Patent
Infringement with a $55.00 SOS fee with the date and hour of service endorsed thereon by me, to: Michelle Robinson, Texas
Secretary of State as Authorized Agent, at the address of: 1019 Brazos, Austin, Travis County, TX 78701, and informed said
person of the contents therein, in compliance with state statutes.


I certify that I am over the age of 18, of sound mind, have no interest in the above action. The facts stated in this affidavit are within
my personal knowledge and are true and correct.




                                                                                                           Mike Techow
Subscribed and Sworn to before me on the 18th day                                                          PSC-1215, Exp. 7/31/2022
of March, 2021 by the affiant who is personally
known to me.                                                                                               Inter County Judicial Services LLC
                                                                                                           6851 Jericho Turnpike
                                                                                                           Suite 180
NOTARY PUBLIC                                                                                              Syosset, NY 11791
                                                                                                           (516) 248-8270
               MARIE NICOLE El
                                                                                                           Our Job Serial Number: MST-2021001868
             Notary Public, State
                                                                                                           Ref: 2106251
              Comm. Expires 04-04V-2IJ2
                Notary ID 131960S
                                           Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.1t
